            Case 8:19-cr-00096-GJH Document 103 Filed 01/16/20 Page 1 of 2



                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                         NORTHERN DIVISION
                                             TOWER II, 9th FLOOR
                                        100 SOUTH CHARLES STREET
                                     BALTIMORE, MARYLAND 21201-2705
                                              TEL: (410) 962-3962
                                             FAX: (410) 962-0872

JAMES WYDA                                                                          ELIZABETH G. OYER
FEDERAL PUBLIC DEFENDER                                                            SENIOR LITIGATION COUNSEL
                                           January 16, 2020

Via ECF Filing
Honorable George J. Hazel
United States District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

          Re:       United States v. Christopher Hasson, Criminal Case No. 19-cr-0096-GJH

Dear Judge Hazel:

       Pursuant to the Sentencing Order, we are writing to provide the Court and government
counsel with notice of witness testimony that we intend to present at sentencing.

         We anticipate calling one witness, Dr. Stephen D. Hart, who is an internationally renowned
expert in the field of risk-of-violence assessment (also known as threat assessment). Dr. Hart has
worked with the FBI and numerous other government agencies, within and outside the United
States, to assess perceived threats posed by individuals whose conduct raises red flags with law
enforcement, as Mr. Hasson’s conduct did here. Dr. Hart’s complete CV is attached as Exhibit A
to this letter.

       In this case, Dr. Hart completed a detailed violence risk assessment of Mr. Hasson, to
evaluate evidence supporting the following assertions made by the government:
           • “The defendant intends to murder innocent civilians on a scale rarely seen in this
               country.” Dkt. No. 9, at 1.
           • “The defendant is a domestic terrorist, bent on committing acts dangerous to human
               life that are intended to affect governmental conduct.” Dkt. No. 9, at 1.

       Based on a thorough assessment of the complete factual record, Dr. Hart concluded that
the government’s assertions that Mr. Hasson poses a risk of committing serious violence are
unfounded. Dr. Hart summarizes his findings as follows:

          It is my opinion that the evidence I reviewed does not support the government’s
          theory that Mr. Hasson intends (or intended) to commit acts dangerous to human
          life or that he is (or was) a domestic terrorist. Furthermore, it is my opinion that
         Case 8:19-cr-00096-GJH Document 103 Filed 01/16/20 Page 2 of 2



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 16, 2020
Page 2

       Mr. Hasson does not pose a risk of serious violence, including but not limited to
       murder and terrorism, either currently or in the foreseeable future.

       Dr. Hart’s complete report is attached as Exhibit B to this letter. Dr. Hart’s anticipated
testimony is summarized in detail in his report. We anticipate that his direct examination will take
approximately one hour.

        We encourage the Court to feel free to direct Dr. Hart’s attention to any lingering questions
or concerns that the Court may have about Mr. Hasson’s conduct. The government has sounded
very serious alarms about the potential threats posed by Mr. Hasson. Dr. Hart has given serious
consideration to those concerns, and his evidence-based assessment makes clear that those fears
can now be safely set aside. We truly hope that Dr. Hart’s testimony will set the record straight
and dispel any remaining concerns that the Court or the public may have about Mr. Hasson’s plans,
intentions, or actions.

         We do not anticipate calling any other witnesses at this time, although this could change if
anything in the government’s sentencing memorandum, which we have not yet seen, requires
responsive testimony. In addition, we note that some of the individuals who have written character
letters to the Court (see Exhibit 8 to our sentencing memorandum) may wish to address the Court
from the podium at sentencing.


                                              Respectfully submitted,

                                                           /s/

                                              Elizabeth G. Oyer
                                              Cullen Macbeth

       EGO:sdf
       cc: Thomas Windom, AUSA
           Jennifer Sykes, AUSA
